 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDR-M Framers,Inc.andRalph P.Bresee and David H.BreseeUnited Brotherhood of Carpenters and Joiners ofAmerica,LocalUnionNo. 1797,AFL-CIOandRalph P.Bresee and David'H. Bresee.Cas-es 19-CA-6082 and 19-CB-1943November 7, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn June 26, 1973, Administrative Law JudgeMaurice M: Miller issued the attached Decision inthis proceeding. Thereafter, the Respondent Unionfiled exceptions and a supporting brief designated asan argument, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended;theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent Employer, R-MFramers, Inc., Olympia,Washington,itsofficers,agents, successors,and assigns,and the RespondentUnion,UnitedBrotherhood of Carpenters andJoiners of America, Local Union No.1797, AFL-CI-O,Renton,Washington, its officers,agents, andrepresentatives,shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Uponsuccessive charges duly filed and served, the GeneralCounsel of the National Labor Relations Board issued aconsolidated complaint and notice of hearing against R-MFramers, Inc., and United Brotherhood of Carpenters andJoiners of America, Local Union No. 1797, AFL-CIO,designated asRespondent Company and RespondentUnion herein, respectively, under Section 10(b) of theNational Labor Relations Act, as amended.Ralph P. Bresee and David H. Bresee, individuals, hadfiled their first charge, against Respondent Company, onOctober 6, 1972. Their second charge, directed againstRespondent Union, was initially filed October 16, 1972.Subsequently, amended charges with respect to bothRespondentswere filedDecember 4, 1972. GeneralCounsel's consolidated complaint and notice of hearingissuedDecember 18, 1972; copies thereof were,subse-quently, duly served.Within General Counsel's consolidated complaint, Res-pondent Company and Respondent Union have beencharged with unfair labor practices affectingcommerceunder Section 8(a)(3) and (1), Section 8(b)(2) and (1)(A),and Section 2(6) and (7) of the statute. 61 Stat. 136, 73 Stat.519.Within their respective answers, duly filed, certainfactual matters set forth within General Counsel's consoli-dated complaint have been conceded; however,' Respon-dents have severally denied theircommissionof unfairlabor practices.Pursuant to notice, a hearing with respect to the issueswas held at Seattle, Washington, on April 17 and 18,,1973,before me. The General Counsel and Respondent Unionwere represented by counsel. Ralph and DavidBresee,designated complainants herein, noted their appearance,pro se,for the record; Harold Rood, R-M Framers'secretary-treasurer, noted his appearance in RespondentCompany's behalf. Each party was, thereafter, afforded afull opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinentto the issues.During the hearing's first day, shortly following aluncheon recess,Respondent Company's representativereported that he had just received information regarding aserious development, not related to thiscase,which mightvitallyaffect ,his firm'sbusinessfuture;he declared,further, that he considered himself constrained to leave thehearing forthwith for the purpose of dealing with hisCompany's reported problem. Mr. Rood did not, however,request a continuance. He was told by me that the hearingwould continue regardless of his absence; that he was, ofcourse, free to return later; that, should he return beforethe hearing concluded, I would, with the concurrence ofGeneral Counsel's representative and Respondent Union'scounsel, summarize the testimonial and documentaryrecord developed during his absence; and that he would bepermitted to recall, for cross-examination and furthertestimony, witnesses who had testified while he was notpresent,with respect to matters which might bear uponRespondent Company's defense herein. Respondent Com-pany's representative did return shortly following thecommencement of the next day's hearing session. He wasprovided, during a recess, with a verbal summary oftestimony received during his absence, and was permittedto examine certain documents which had been profferedfor the record. He declared, thereafter, that he did not wishanywitness recalled for cross-examination or furthertestimony.Following the conclusion of General Counsel's presenta-tion,Respondent Union profferedseveralwitnesses indefense. Mr. Rood, though fully advised regarding his rightto present a further, separatedefenseinRespondentCompany's behalf, made no formal presentation. Beforethe hearing closed, Mr. Rood was further advised that,should his subsequent review of the transcript persuade207 NLRB No. 37 R-M FRAMERS,INC.37him to move for a record reopening for the purpose ofmaking a supplementary defensive presentation, his mo-tion for such a record reopening would be considered. Nosuch motion has been proffered. Since the hearing's close,however, briefs have been received from General Counsel'srepresentative andRespondent Union's counsel; thesebriefs have been duly considered.FINDINGS OF FACTUpon the entire testimonial record, documentary eviden-ce, received, and my, observation of the witnesses, I makethe following findings of fact:1.JURISDICTIONRespondentCompany is a Washington corporationengaged in the construction of apartments, office build-ings, and commercial establishments primarily in the StateofWashington.When thiscase washeard,RespondentCompany had a contract with TRICO Investment, Inc., forthe construction of some multiunit residential buildings inBellevue,Washington, with a "$90,000 plus" contractprice.Respondent Company had- commenced performancethereunder in September 1972; such performance hadcontinued for the balance of the year, and was still inprogress.As of the date when this case convened,Respondent Company's contract had, however, been"substantially" performed to a degree exceeding $50,000 invalue.When requested to state General Counsel's basis forjurisdiction herein, his representative declared that:TRICO purchases various types of appliances that areused in apartments and buildings from outside theState of Washington. [They] are shipped into the StateofWashington.TRICO picks them up from thewarehouse here and installs them in various buildingsthat are under construction[.] TRICO purchases inexcess of $50,000 worth of the appliances from outsidethe State of Washington.Respondent Company's secretary-treasurerstipulated thecorrectness of this statement. Respondent Union's counsel,then,declared his client's readiness to accept GeneralCounsel's statement, plus his (General Counsel's) repre-sentation, "I take it" that TRICO, doing business in theGreater Seattle area, made purchases "in calendar '72' ofappliances manufactured outside the State of Washingtonwhich exceeded $50,000 in gross dollar value.With matters in this posture, Respondent Union present-ly contends that Board jurisdiction should notbe exercisedherein since the record does not show, and GeneralCounsel -failed to prove, that Respondent Companyperformed $50,000 worth of contract services for TRICOInvestment, Inc.,during calendar year 1972,the precedingor following years, or any other definable base year. Thiscontention,must be rejected.Building and ConstructionTrades Council of San Bernardino and Riverside Counties, etal., (BB&G Developers),139 NLRB 1370, 1372. Within thecase cited, this Board noted that:As is now well established, "the Board's jurisdictionalcriteria' expressed in terms of annual dollar volume ofbusinessdo not literally require evidentiary datarespecting any certain 12-month period of operations,but may be satisfied, for example, by projecting orestimating commerce data for an appropriate annualperiod."So far as appears from this record, TRICO's conceded out-of-statepurchases,despite the supposition voiced byRespondent Union'scounsel,were not necessarily con-fined to calendar year 1972; assumingarguendothat theywere,Iwould,nevertheless,find a determination warrant-ed, upon this record, that TRICO's performance duringthat calendar year,with its out-of-state purchases included,may be considered representative with respect to the scopeof its yearly operations. On a projected basis then TRICO'sout-of-statedirect inflow figure("in excess of $50,000worth of appliances") would be the same for a 12-monthperiod embracing the Bellevue project's construction work.Since,within that partially completed and partiallyprojected period, the Respondent Company's contractservices for TRICO will concededly have exceeded $50,000in value, this Board's applicable jurisdictional standard willhave been satisfied. SeeBuilding and Construction TradesCouncil, supra; Stemons Mailing Service,122 NLRB 81, 85.I find that Respondent Company was, throughout theperiod with which this case is concerned,and remains, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business operations which affectcommerce within the meaning of Section 2(6) and (7) ofthestatute.Further,with due regard for presentlyapplicable jurisdictional standards, I find assertion of theBoard's jurisdiction in this case warranted and necessary toeffectuate statutory objectives.II.RESPONDENT UNIONGeneral Counsel contends, both Respondents presentlyconcede, and I find that United Brotherhood of Carpentersand Joiners of America, Local Union No. 1797; AFL-CIO,designated as Respondent Union within this Decision, is,and at all times material herein has been,a labororganization within the meaning of Section 2(5) of the Act,as amended,which admits, certain of Respondent Compa-ny's employees to membership.III.THE UNFAIR LABOR PRACTICESA. IssuesThroughout the period with which thiscase isconcerned,and continuously to date, Respondent Company andRespondentUnion have been parties to a so-called"complianceagreement" whereby Respondent Companyhas consented to be bound by collective-bargainingcontractsnegotiatedbetween the Associated GeneralContractors of America and various labor organizationsfunctioning as constituent bodies of the United Brother-hood of Carpenters and Joiners of America. The collective-bargaining agreement thus designated throughout theperiodwithwhich this case is concerned contained aunion-security clause.When Ralph and David Bresee, thecomplainants herein,were"hired"for carpenter's work, soGeneral Counsel contends, by Respondent Company'srepresentative,theywere engaged and retained subject tothese union-security provisions.(Respondent Company's 38DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative,withinhisformal answer duly filed,concedes General Counsel's consolidated complaint allega-tion in this connection. Respondent Union, however,rejects the allegation, contending rather that Ralph andDavid Bresee were really independent contractors.)General Counsel charges, then, that the complainantswere thereafter laid off temporarily on three designatedoccasions because they were not Respondent Union'smembers, or had not "straightened out" their union status;that Respondent Union's representatives finally demandedtheirdischargebecause of their purported failure tocomplywith the relevant contractualunion-securityrequirementspreviouslynoted,notwithstanding theirtender of those periodic dues and initiationfeeswhich thedesignated contractual union-security provisions required;and that Respondent Company did thereuponterminatethe complainants, pursuant to Respondent Union's de-mand, although Respondent Company's representativeknew that both complainants had tendered the periodicdues and initiation fees contractually required. Thesecharging allegations, 'set forth within General Counsel'sconsolidated complaint, have been categorically denied.B.Facts1.Backgrounda.Respondent Company's contractual relationshipwith Respondent UnionWithin his consolidated complaint, General Counselpresently claims, both Respondent Company and Respon-dent Union concede, and I find that "on or about" July 15,1968, the Respondents signed a compliance agreementwherein Respondent Company agreed to be bound bycollective-bargaining contracts previously executed and tobe executed between Associated General Contractors ofAmerica, (AGC), and Carpenters, Piledrivers, and Mill-wrights of the United Brotherhood of Carpenters andJoiners of America. The most recent collective-bargainingagreement executed between AGC and these designatedCarpenters union craft bodies bears a July 26, 1971,effective date; that contract, together with the complianceagreement previously described, was, so Respondentsherein concede, fully effective throughout the period withwhich this case is concerned. Section B-14.4 through B-14.6of the designated collective-bargaining contract containthe following provisions:B-14.4The employees shall become and remainmembers of the Union as a condition,of employmentfrom and after the ninth day following the dates oftheir employment, or the effective date of this Agree-ment whichever is later.B-14.5 It is further agreed that all Union workmenemployed by the employer shall maintain their mem-bership in good standing in the Union.B-14.6Failure ofanyemployee to pay or tendernormal initiation fees or dues as required by thisagreement shall, upon request of the Union in writing,result in the termination of such employee.No question is raised herein regarding the validity of thesecontractual union-security provisions. I find that theybound Respondent Company and Respondent Union,mutually,at all timesmaterial.b.Respondent Company hires the Bresee brothersOn Wednesday, September 20, 1972, Harold Rood,RespondentCompany'ssecretary-treasurer,engagedRalph and David Bresee to construct and erect buildingframes on Respondent Company's Bellevue,Washington,apartment house construction site.A consensus wasreached that they would receive"piecework"compensa-tion;no definitive agreement was reached,however,regarding their compensation rate.During their prehire conversation,soRalph Breseecredibly testified, Rood asked both men how they "stood"withRespondentUnion herein.Theydetailed some"trouble" which they had experienced previously whileworking in Tacoma; Respondent Company's secretary-treasurer commented,however, that"there should be notrouble"connected with his project. He declared that hegot along well with Respondent Union;that all hiscarpenterswere"with the union";and that he couldprobably get them "by" though they were not union men.The Bresees declared that they had previously consultedthisBoard'sSeattleRegionalOffice because of theirTacoma difficulties; that they knew their "rights" withrespect to Respondent Union'spresumed membershiprequirements; and that,when requested,theyproposed totender Respondent Union their initiation fees and dues,solely.Rood declared that he was then having some difficultygetting lumber;that there would be some delay; but thatthey could start doing layout and framing work when hislumber reached the project. The following week onTuesday, September 26,the Breseebrothers reported. Aconsensus was reached that they would receive pieceworkcompensation,15 cents per square foot; pursuant thereto,they began work.c.Preliminary contacts with Respondent Union'srepresentativesOn Wednesday, September 27, the Bresee brothers, whileat work,were visitedbriefly by twounion representatives.Later they saw these representatives speaking with Respon-dent,Company's secretary-treasurer.During that conversa-tion,one union representative,so Ralph Breseetestified,pointed them out. Shortly thereafter they were visited byRespondent Company's secretary-treasurer.He comment-ed, "You are really in trouble . . . . One of you has to go."David Bresee declared that he shouldn't be the one to go,for reasons which will be noted below.Ralph Breseedeclared,however, that when requested he proposed to"offer"his initiation fee and dues,and that "thereshouldn't be any trouble" with Respondent Union herein.While a witness, Respondent Union's business represent-ative,Wayne Regnier, proffered testimony which providesa relevant context connected with this conversation. Heconceded a routine visit to RespondentCompany's jobsite,checking union cards.He had,so he recalled, spoken withRalphBresee,who produced no card. Directly thereafter,so Regnier testified,DavidBresee hadreported that during R-M FRAMERS, INC.39January or February 1971 Respondent Union's ColoradoSprings,Colorado, sister local had levied a $300 fineagainst him.AccordingtoRegnier,David Bresee hadasked whether he could continue working without beingrequiredto paythe fine; Respondent Union's businessrepresentative, concededly, had declared that he would,check the matter. Subsequently, when he encounteredRespondent Company's secretary-treasurer,Regnier hadcommented, "You have a fine job and everything, exceptthat you have two who don't carry cardsat the present."Rood, thereupon,suggested that both Bresees should"get straight" with Respondent Union; upon this note,their first September 27 jobsite conversation terminated.Later that day, however, the Bresee brothers had afurther conversation with Respondent Company's secretary-treasurer.According to Ralph Bresee, whose testimonyin this respect stands without contradiction, Rood_ de-clared:... that he was not going to be able to be at work onFriday andhe was going to be gone and that the unionwas goingto becoming out thereand weweren'tsupposed to, go to work because he wanted to be thereto talk to the union when they did come.Respondent Company's secretary-treasurer said that hewould have "his crew" do required framing work that day.Pursuant to this direction,the Breseebrothers, though theyperformed someworkon Thursday, September 28,thereafterdidnot reporttoRespondentCompany'sBellevueproject on Friday,September29.When theyreturned onMonday, October 2, they were told thatRespondent Company's next scheduled building "units"were not ready for work. Subsequently, however, they weregiven work, both on Tuesday, October 3, and the followingday.Sometime on Wednesday, October 4, however, there wasa further jobsite conversation. In relevant part, RalphBresee's credible testimony with respect thereto, whichstands without contradiction,reads as follows:Mr.Rood told is that the Carpenters Union helpedto get the Laborers Union off his back, that theLaborers Union wasputting pressure on him to hire alaborer and that the Carpenters Union somehowconvinced the Laborers Union not to pressure [him]into hiring them.Respondent Company's secretary-treasurer declared fur-ther that aunion representative would be visiting theproject; theBreseebrotherswere oncemoreadvised to"get straight" with that organization. To this, David Breseereplied, so I find, thatBusiness Representative Res! ier waschecking his situation.Ralph Bresee repeated his Priorstatement that he proposed to proffer his "initiation dues"when Respondent Union's representatives came.Hedeclared further that they would do what the law required,and that there should be no difficulty.2.Respondent Union's membership requirementsare definedOn Thursday, October 5,RespondentUnion's businessrepresentative revisited the Bellevue jobsite;Rood wasasked whether theBreseebrothers werestillworking.RespondentCompany's secretary-treasurerrespondedaffirmatively. Regnier, with Rood for Company, thereuponapproached the brothers; they were then at lunch, RalphBresee's testimony regarding their conversation,which Icredit,reads as follows:I right away told him that I wanted to pay my initiationand dues,I had a [blank]check in my wallet,I took mywallet out and took the check out and told him that Ihave been to, the National Labor Relations Board andthat I have been told that I was required to do this bylaw and that 1 wanted to do it. He told me that I wouldhave to sign an application before he could take anymoney ... .The business representative then procureda copy ofRespondent Union'smembership application form fromhis car.The form,inter alia,contained the "pledge" orformal"obligation"whichRespondentUnion'sparentbody,the United Brotherhood of Carpenters and Joinersof America,required applicants for membership to sign.With respect thereto,Ralph Bresee's credible testimonycontinued as follows:[He] told me that the oath was on it and I told him thatwhen I was in the N.L.R.B. I was told that I didn't haveto sign anything,that I didn't want to sign anything,but especially anything with the oath on it.I told him Iobjected to the oath. . . [He] gave me the applicationwith the oath on it and I read through it practicallyphrase by phrase and told him what I objected to ....I told him that in the oath the members agreed to go bythe majority decision and that the Carpenters Unionpays for abortions and I especially didn'twant to haveany part [of ] that ... .Regnier,however, insisted that Bresee would have to signthe _ profferedmembership application form, therebysubscribing toRespondent Union'spledge,before hismoney could be taken.Meanwhile,Respondent Compa-ny's secretary-treasurer,so I find,was encouraging RalphBresee to"go along"with Regnier's position.He declaredthat he saw nothing wrong,with signing the applicationform; described how well he worked with RespondentUnion's representative;and told Bresee that he "could notfight city hall." At this point, so the record shows, RalphBresee queried Regnier, while Rood was still present, withrespect to whether Respondent Union's business represent-ative proposed to get him removed from RespondentCompany'sproject.Bresee's testimony with regard toRegnier'sreply and subsequent developments,which Icredit,reads as follows:[He] said that the union had the big jobs all tied up andI asked him if he was going to get me fired off the joband he said that-Mr. Rood was there-he said that,"We have an agreement with Mr.Rood and we expecthim to keep it." Harold [Rood]walked away andWayne [Regnier]started to leave the area of the carand I asked him once again if he was going to get merun off the job and he said,"You will probably findthatHarold doesn't have any more work for you."[When Ralph Bresee;once more,repeated his query]He said,"You will be out with the "shack builders"referring to my brother and I [;I he meant that wewouldn'tbe on any big jobs around Seattle, that we 40DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be where the union didn't bother to encouragemembership.The record, considered in totality, warrants a- determina-tion,consistentwithRalph Bresee's testimony, thatRespondent Company's secretary-treasurer, though pres-ent during the first part of this conversation, had left thevicinity shortly before Regnier's comment that RalphBresee would "probably" find Respondent Company hadno more work for him; further, I conclude and find thatRood, likewise, did not hear the business representative'sfinal "shack builder" comment.While a witness, Business Representative Regnier re-called his response with respect to Ralph Bresee's query,proffered while Respondent Company's secretary-treasurerwas present, somewhat differently. Accordingly to Regni-er's recollection, Bresee was told, "that Mr. Rood and R-MFramers were a union contractor." When queried directlyby Respondent Union's counsel, the business representa-tive flatly denied saying anything further; when cross-examined, however, Regnier conceded that he had saidRespondent Company's representative "should" live up tohis contract.With due regard for the total conversationalcontext within which this conceded remark was made,however, I cannot credit Regnier's limited witness-chairrecollection.Ralph Bresee's testimony in direct examina-tion regarding the business representative's completecomment previously noted rings true; the Bresee brothers,with Rood present, were told, so I find, that RespondentCompany would be "expected" to comply with itscontractual union-security commitments.Sometime during this October 5 conversation, DavidBresee queried Respondent Union's business representa-tive, so I find, with -respect to whether he had "heardanything" regarding the possible remission of his [Bresee's]Colorado fine. Regnier replied that no word had beenreceived, yet, from the Carpenters Union Colorado DistrictCouncil; he declared his willingness, however, to "put[David Bresee] on a permit" for which he would berequired to pay $8 monthly, pending some communicationfrom the Colorado District Council regarding the fine'spossible downward revision or settlement. David Breseereplied, so his credible testimony shows, that he planned tovisit,Respondent Union's hall the following morning topay his work permit fee. According to Regnier's recollec-tion, this conversational exchange had taken place beforeRood's departure, previously noted.Following his further conversation with Ralph Bresee,previously noted, Respondent Union's business representa-tive, so I find, left the Bellevue project. So far as appears,Ralph and David Bresee resumed their work.3.October 6 developmentsOn Friday, October 6, the Bresee brothers did not work.They did, however, speak with Respondent Company'ssecretary-treasurer. Rood asked "how things [had] turnedout" with Regnier the previous day.Inter alit,both Breseebrothers thereupon recapitulated their previously detailedprogram for satisfying Respondent Union's financialrequirements.-Rood renewed his request that they"straighten out" their difficulties. Finally,RespondentCompany's secretary-treasurer declared that if he did not"hear from the union" before Monday, October 9, therewould be work for both Bresee brothers that day.Shortly thereafter,Ralph and David Bresee visitedRespondent Union's hall. There, they spoke with, EarlBohanan, Respondent Union's financial secretary. RalphBreseedeclared that he wanted to pay his "initiation anddues" while simultaneously removing a blank check fromhiswallet;RespondentUnion's total "initiation feeamount" had, so I find, been previously quoted. (Myfactual determinations herein, regarding the conversationwhich followed, derive from a synthesis of the 'testimonywhich both Bresee brothers and Respondent Union'sfinancial secretary proffered. Bohanan's testimonial recol-lections-save in one respect--substantially' matchedRalph and DavidBresee's recitals.Respondent Union'sfinancial secretary did testify, despite Ralph Bresee'sproffered testimonial recollection, that "no money wasoffered"by Ralph Bresee, and that neither brotherdisplayed any money or checks during their visit. With dueregard for the record, considered in totality, I find RalphBresee's contrary recital previously noted more reliable.)Bohanan declared that he (RalphBresee)would have tosign a membership application.When Bresee refused,mentioning the Carpenters Union oath printed thereon,Bohanan declared that he could-not takeBresee'smoneywithout a signed application,sincesuch applications wererequired by Respondent Union's` constitution and bylaws.The financial secretary declared further that, should hesend Ralph Bresee's application with no signature to theCarpenters Union general office, he felt certain it would bereturned.DespiteBresee'sprotest that this Board'sRegionalOffice had told him signed applications formembership were not required by law, Bohanan main-tained his position.Concurrently, David Bresee reported Regnier's commentduring their previous day's conversation that he could pay$8 for a monthly work permit. Bohanan, declaring thatRegnier had not yet communicated with him, and that hedid not know what commitments Respondent Union'sbusiness representative had made, stated that he could nottake "any money" from David Bresee before his $300 finewas paid. Ralph Bresee's detailed testimony regarding thisconversationalexchange-whichRespondentUnion'sfinancial secretary did not, within my view, persuasivelycontrovert-credibly summarizes the situation. It reads asfollows:Mr.Bohanan told my brother [David Bresee] that hehad a $300 fine against him, that he, Mr. Bohanan, hadto collect that . . . before he could take any moneyfrom him. That meant initiation-or dues. My brotherasked him, "Indeed, you mean you wouldn't take anymoney from me unless I pay the fine?" He told Mr.Bohanan that he had been to the N.L.R.B. and that hewas told that wasn't according to the law, that he canpay initiation dues if the Union will take it. My brothertoldMr. Bohanan that he wouldn't pay the $300 fine.They had already discussed the $8 thatWayne[Regnier] had said that he could pay. Mr. Bohanan hadalready said that he had not heard anything about the$8 and that he wasn't going to take $8 because mybrother had a $300 fine. Mr. Bohanan said that Wayne R-M FRAMERS, INC.41would be in later that day, that he expected him--in thatafternoon and that he would check about the $8, butMr. Bohanan also said that if he didn't hear fromhigher ups about that, he wouldn't take the $8 becauseitwould be against the rules, against the law.With matters in this posture, the Bresee brothers leftRespondent Union's hall. However, Financial SecretaryBohanan's testimony warrants determinations, which Imake, that, when Regnier came in shortly thereafter, theydiscussed David Bresee's situation. Regnier mentioned hisprior discussion with David Bresee regarding a permit fee,but concluded that "under the circumstances" he was notsure whether a work permit should be granted. Accordingto Bohanan, Regnier's doubts, with respect to this matter,were not resolved.4.October 9 developmentsWhen Ralph and David Bresee reached RespondentCompany's project on Monday, October 9, they found abuilding foundation newly poured. The project foremansuggested that they proceed to construct frames for thebuilding's outside walls.When the brothers commented,however, that the foundation- concrete was still "prettywet," the foreman suggested they check with RespondentCompany's secretary-treasurer; sometime later, when thebuilding's concrete "got a little bit drier," they did so.Ralph Bresee's 'testimony with respect to their conversa-tion, which stands without contradiction, reads as follows:Mr.Rood said that he was going to have his crewframe thoseandthat he would have us frame the nextone, and there will be work for us on Wednesday. Hetold us to get straight with the union . . . he told us wehad to get along with them. He emphasized that he hada lot of work for us if we got straight with the union.Considered in totality, the record warrants a determina-tion,which I make, that Ralph and David Bresee did notwork that day. Sometime later Business RepresentativeRegnier visited the project; he did not see the Breseebrothers.During a general conversation with RespondentCompany's secretary-treasurer, so Regnier testified, thelatter reported that he was putting in more footings(building foundations), but that none of them were ready.While a witness, Regnier was asked by Respondent'scounsel whether, during this conversation, there had been aspecificdiscussion of the Bresee brothers, their unionmembership status, or their continued employment. Thebusiness representative replied:There was nothing about continued employment. Ibelieve we may have talked about if and when they gotit straightened out, yes, but I didn't have to answer himon that, that they had not, but continued employment,no.This testimony, with its somewhat elliptical tenor, requiresconstruction. Substantially,Regnier'.s proffered recollec-tion,withinmy view, signifies: that Rood, solicited aclarifying statement regarding the situation which wouldprevail "if and when" the Bresee brothers and RespondentUnion reached some accommodation; that Regnier did notconsider a direct response required with respect to such aspeculative possibility; that he merely reported Ralph andDavid Bresee had not "straightened out" their relationshipwith Respondent Union herein; and that he did not thensuggest Respondent Union's wishes "one way or the other"with respect to their continued employment. I findRegnier's testimony, so construed, credible.5.The termination of the Bresee brothersMeanwhile, on Friday, October 6, Ralph and DavidBresee had filed their first unfair labor practice chargeherein, directed against Respondent Company solely. TheBoard'sRegional Office had mailed a copy thereof onTuesday, October 10, by registered mail; the following day,October 11, that charge copy was received at RespondentCompany's Olympia, Washington, place of business.When the Bresee brothers reached Respondent Compa-ny's Bellevue project onWednesday, October 11, theyspoke with Rood; Ralph Bresee's testimony regarding theirconversation, proffered for the record without challenge orcontradiction, reads as follows:Mr.Rood told us that the union had just been out... Mr. Rood told us he was told not to work us untilhe heard from the union. He told us to get straight withthe union and we told him, we went over the wholething and told him we did everything we could. Mr.Rood said that he had not heard from anybody else yet.The Bresee brothers promptly telephoned RespondentUnion's financial secretary. RalphBreseereported theirtermination; Bohanan was asked whether there was "anyway" they could work while their difficulties were beingresolved. Respondent Union's financial secretary declaredthat he could not take their money, and that there wasnothing he could do. When questioned further by DavidBresee particularly, Respondent Union's financial secretarystated that he (DavidBresee)would not be, given amonthly work permit; further, he declared that,Breseewould not be permitted to work without paying his $300Colorado fine.Shortly thereafter,the Breseebrothers visited Respon-dentUnion's hall,where they spoke with Bohananpersonally.Ralph Bresee reiterated his desire to tender"initiation dues" producing a blank check from his walletfor that purpose. Bohanan replied that he could not takeanymoney; he reiterated his position that Bresee wouldhave tosigna membership application. DavidBreseequeried Bohanan then regardingRegnier'spromised "$8deal"which had seemingly been withdrawn. Bohananreiterated his position thatBreseewould have to pay his$300 fine first.With matters in this posture, ,the Breseebrothers left.6.Subsequent developmentsFollowing his October 1I conversation with the Breseebrothers,Rood telephoned Financial SecretaryBohanan;he reported that theBresee brothershad been laid off orterminated, and requested Bohanan, so I find, to adviseBusinessRepresentative Regnier that they were no longeron Respondent Company's Bellevueproject.On October 13, Rood dispatched a letter to theBoard'sRegional Office, respondingto the Breseebrothers'initialcharge herein. In relevant part, Respondent Company'ssecretary-treasurerreported that: 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn -October 12th there was` work available and wewould have hired them [Ralph and David Bresee] butour agreement with the International Brotherhood ofCarpenters' states that we may not hire anyone notbelonging to this union. Ralph and David Breseerefused to do this.The Bresee brothers have performed no work on Respon-dent Company's Bellevue project since the date indicated.On October 16, their initial charge with respect toRespondent Union herein was filed.C.Discussion and Conclusions1.The Bresee brothers' employee statusRespondent Union contends, herein, that Ralph andDavid Bresee should be considered "independent contrac-tors" rather than craftsmen in Respondent Company'shire.Proceeding from that premise, Respondent Union'scounsel suggests that the Bresee brothers should not beconsidered entitled to statutory protection. The presentrecord, considered in totality, persuades me, however, thatRespondent Union's suggestion merits Board rejection.Within my view, it lacks persuasive record support.When distinguishing between "employees" and "inde-pendent contractors" for statutory purposes, this Boardmust concededly apply general agency principles.N.L.RB.v.United Insurance Company of 'America,390 U.S. 254(1968).And the common-law agency test rests primarilyupon the amount of supervision that a putative employerhas the right to exercise over individuals, particularlyregarding the details of their work. SeeAssociated Inde-pendent Owner-Operators, Inc. v. N.L.RB.,407 F.2d 1383,1385 (C.A. 9, 1970), vacating and remanding 168 NLRB863, in this connection; therein, the court notes that:All incidents of the given relationship must be assessedto determine whether "the person for whom the work isdone has the right to control and direct the work, notonly as to the result accomplished by the work, but alsoas to the details and means by which that result isaccomplished."Consistently therewith, this Board has routinely held theso-called "right to control" test decisive when determiningwhether particular persons should be considered independ-ent contractors specifically excluded from statutory protec-tion.The record herein, with particular reference to Respon-dent Company's right to control and direct the work whichRalph and David Bresee did, can hardly be consideredcomprehensive. I am satisfied, however, that reliable,probative, and substantial testimony with respect theretohas been presented, sufficient to sustain a Board determi-nation that Ralph and David Bresee should be considered"employees" statutorily protected.I note, first, that they had no contract, written or verbal,with Respondent Company wherein their complete per-formance commitment was defined; no total contractprice, for their services, was fixed. (The consensus reachedwith respect to their so-called "piecework" compensationdictates no conclusion that they were contractors; through-out our business enterprise system, piece-rate compensa-tion for conceded employees is common.) In that connec-tion, I note further that Respondent Company's secretary-treasurer, not the Bresee brothers, measured the amount ofwork which they had completed for the purpose ofdetermining their compensation.Though Ralph and David Bresee furnished their ownhandtools, they worked on materials which RespondentCompany furnished. Their services were performed whenand where Respondent Company's management represent-ativesdirected.Ralph Bresee testified credibly thatSecretary-Treasurer Rood, personally, gave them their firstassignment. During their few short days on RespondentCompany's Bellevue project, they were supervised directlyby Secretary-Treasurer Rood and Respondent Company'sforeman.RalphBreseetestified, credibly and without contradic-tion, that when they began work Respondent Company'sforeman provided them with plans which they would berequired to follow, and detailed certain problems anddifficultieswhich they would be required to consider andsurmount in connection therewith. On one occasion, atleast,David Bresee questioned him regarding a construc-tion problem. Further, Respondent Company's foreman,so the record shows, worked nearby and checked theprogress of their work with them, during their first weeksome seven times to the end that mistakes might beavoided.The Bresees were craftsmen; presumably, RespondentCompany's supervisors considered them sufficiently wellqualified to perform their work consistently with conven-tional standards of craft competence. The fact, therefore,that their work may not have been closely supervised orcontinuously reviewed provides no legitimate basis for adetermination that Respondent Company's managementrepresentatives had relinquished their "right of control"with respect thereto. I note, in this connection, that, whentheBresee brothers were not on the job, RespondentCompany's hourly paid carpenters, whose "employee"status has not been questioned, did framing work.Further, the present record warrants a determination,which I make, that, when the Bresee brothers were paid onRespondent Company's regular payday, they receivedseparate checks from which deductions for social security,Federalwithholding taxes, and medical aid had beentaken. Such compensation arrangements are considerednormally consistent with employee status.Both Ralph and David Bresee testified, without chal-lenge or persuasive contradiction, that within the GreaterSeattleArea framing work, roofing work, and sidingconstruction done in connection with a substantial numberof construction projects has, forsomeyears, been compen-sated largely on apiece-rate basis. Respondent Union hasconcededly questioned the desirability of piece-rate com-pensation; it has sought, both by contract and by rule, topersuade union members that such compensation arrange-ments should be eschewed. Clearly, therefore, RespondentUnion cannot be said to consider piece-rate compensation,per se, sufficient to warrant a determination that craftsmenso compensated should be considered contractors.These several considerations, within my view, warrant adetermination, which I make, that Ralph and David Breseewere, throughout the period with' which this case is R-M FRAMERS,INC.43concerned,statutory"employees,"privileged to exerciserights statutorily guaranteed and consequentially entitledto statutory protection.CompareSheetMetalWorkersUnionLocal 283, SheetMetalWorkers InternationalAssociation,AFL-CIO (Tad's Service),172 NLRB 652, 658;LocalNo. 2265,United Brotherhood of Carpenters andJoiners of America;AFL-CIO, (Carpet Center,Inc.),170NLRB 633,634-635;M.P. Building Corporation, et al.d/b/aKent_ConstructionCompany,165NLRB 829,836-837, in this connection.2.Respondent Union's request for the Breseebrothers' terminationThe collective-bargaining contract by which RespondentCompany and Respondent Union were, mutually, boundthroughout the period with which thiscase isconcernedprovides that workers covered thereby shall, become andremain union members, as a condition of their employ-ment,from and after the ninth day following their dates ofhire.The propriety of this contractual union-securityprovision has not been challenged herein.When Respondent Union's business representative spokewith Ralph and David Bresee, during his October 5 visit toRespondent Company's Bellevue project, the ninth calen-dar day following their September 26 hire date was inprogress;ipso facto,their contractually defined obligationto become and remain union members hadmatured. BothRalph and David Bresee were presumably cognizant oftheir situation; the record, within my view, reflects theirsustained efforts ' to reach some accommodation withRespondent Union's representatives, whereby that organi-zation's contractually defined "membership" requirementcould be considered satisfied.Difficulties developed, however, when Business Repre-sentative Regnier and Financial Secretary Bohanan discov-ered: (1) That Ralph Bresee proposed to tender merelywhatever monetary sums Respondent Union might thenrequire for payments on his initiation fee and dues, withoutsigning astandard membership application form; and (2)thatDavidBreseewas proposing a similar tender or,alternatively,proposing to pay a monthly permit fee,without concurrently paying a prior Union-levied $300fine.Replying, Respondent Union's representatives, con-tended, substantially, that, consistently with their organiza-tion's constitutional and bylaw requirements, such tenderscould not be takensince, "membership" could not begranted thereon. The Bresee brothers, contrariwise, con-tended that, with due regard for relevant National LaborRelations Act provisions and,decisional pronouncementsbottomed thereon, their proposed monetary tenders shouldhave been considered sufficient.With matters in this posture, this Board's disposition ofGeneral- Counsers contention, that Respondent Unionherein, through its course, of conduct detailed within thisDecision, violated Section 8(b)(1)(A) and (2) of the statute,will require the preliminary determination of two factualquestions.First:Did Respondent Union's business repre-sentative "cause or attempt to cause" Respondent Compa-ny's secretary-treasurer to, terminate Ralph and DavidBresee,or to withhold further work from them, forstatutorily proscribed reasons?Second:Assuming, for the-sake of argument,that Respondent Union's representativesdid "cause" their loss of work, were Ralph and DavidBresee employees with respect to whom union membershipwas being denied "on some ground otherthan[their]failure to -tender the periodic dues and the initiation feesuniformly required"from persons seeking to become orremain members?To these questions, consideration mustnow turn.a.Did Respondent Unioncausethe Bresee brothers'terminations?RespondentUnion's counsel, within his brief,contendsvigorously that General Counsel has not herein 'demon-strated a direct causal link between Business Representa-tiveRegnier's statements or conduct and RespondentCompany's subsequent decision to terminate Ralph andDavid Bresee and/or deny them further work. Moreparticularly,General Counsel has not, so he contends,shown by substantial, convincing evidence that Respon-dentUnion's representative "actually demanded" bothterminations herein challenged.-These contentions, within` my view, must be rejected.When Business Representative Regnier, replying to RalphBresee's question,declared, "We have an agreement withMr. Rood and we expect him to keep it," the RespondentCompany'ssecretary-treasurer was essentially being toldthat, should the Bresee brothers ultimately fail to satisfyRespondent Union's conventional"membership" require-ments, their Bellevue project employment should beterminated.My factual determination that Regnier made thestatement quoted does not, contrary to RespondentUnion's posthearing contention, derive from hearsaytestimony. RalphBresee,who heard it directly,proffered hisrecollection for the record;Regnier,while a witness,testified with regard to their conversation in terms "which,so I have found, provide support for a determination thatBresee's testimonialproffermeritscredence.CompareEdward Kraemer & Sons, Inc.,203 NLRB No. 110,' in thisconnection., - -True,Regnier's directivemay have been couched insomewhat Aesopian language;concededly he made nodirect discharge demand.Clearly,however, the businessrepresentative'scomment was calculated to convey amessage;and Secretary-Treasurer Rood's testimony hereinfully warrants_a determination, which, Imake, that he "gotthe message" which Regnier sought toconvey.When questioned by Respondent Union's counsel, Roodcould recall no specific request,inhaec verbs,thatRespondent Company should refrain from hiring theBresee brothers, or send them home, until they got"straightened out" with respect to their membership status;he declared, however, that, "the implication is always don'thire nonunion help; it is just understood.'.Further, Roodtestified that, because of his union agreement,"if there is anonunion man on the job, there is always a problem forme, it is like a thorn in my side." Clearly, Rood consideredhimself contractually obligated to withhold further workfrom the Bresee brothers, when finally, apprised that theywere not satisfying Respondent Union's membershiprequirements. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDThe nature of Rood's conceded "impression" or "under-standing"regarding the thrust of Business RepresentativeRegnier's communication stands clearly revealed when hisfinal October 11 conduct is considered. Directly followinghis decision to withhold' further work from the Breseebrothers,Respondent Company's secretary-treasurer, so Ihave found, telephoned Respondent Union's hall, toldBohanan that Ralph and David Bresee had been terminat-ed, and requested Respondent Union's financial secretaryto give Regnierthatmessage.Upon this record, I am fully satisfied, despite Respon-dent Union's contrary contention, that Rood's decisionwas not "independently" or "unilaterally" reached. Fur-ther, I am satisfied that General Counsel has sufficientlyshown a direct "causal" link between Business Representa-tiveRegnier'sOctober 5 conversational declaration,previously noted, and Secretary Treasurer Rood's subse-quent termination decision.Within my view, that link,despite Respondent Union's contrary contention, stronglypresented within its brief, cannot legitimately be consid-ered derived from mere inference or speculation.This Board has consistently held, with judicial concur-rence,that a labor organization need not make a specificdemand upon some concerned employer to terminate aworker for illegal reasons before Section 8(b)(1)(A) and (2)violations may be found. SeeLocal Union No. 742, UnitedBrotherhood of Carpenters and Joiners of America (J. L.Simmons Company,, Inc.),157 NLRB 451, 453-454, enfd.377 F.2d 929 (C.A.D.C., 1967);Local Union No. 592,United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Brunswick Corporation),135NLRB 999,1000-02;Brotherhood ofPainters, Decorators and Paperhang-ers of America, AFL-CIO Local Union No. 193 (South-easternPlateGlassCompany),129NLRB 412, 413.CompareLocalUnionNo. 230, Sheetmetal ' WorkersInternational Association, AFL-CIO (Twin City Roofing),165 NLRB 151, 152-154, 154-155, 156, in this connection.I find these precedents germane; further, upon this record,I find their principle dispositive.b.Were the Bresee brothers terminated for reasonsother than their failure to tender initiation fees anddues?The record herein warrants determinations, which I havemade, that both Ralph and David Bresee were throughoutthe period with which thiscase isconcerned prepared topay whateversumsRespondent Union might momentarilyrequire, calculated to satisfy their initiation fee and duesobligations.Ralph Bresee, so I have found, declared his readiness tomake such required payments, whatever they might be, ontwo occasions-specifically,during Business Representa-tiveRegnier's October 5 visit to Respondent Company'sBellevue jobsite, and during Bresee's October 6 visit toRespondent Union's hall. 'On both occasions, so Bresee's credible testimony shows,he produced blank checks which he was prepared tocomplete and sign. Though he proffered no specificallynamed sum, his verbal declarations, taken in' conjunctionwith his gestures, did, within my view, constitute a tendersufficient to satisfy statutory requirements. Should thisBoard consider his conduct less than sufficient to consti-tute a formal tender, I would find, nevertheless, that theyconstituted valid offers,looking toward formal tenders.Such tenders were, however, clearly forestalled whenRespondent Union's representatives categorically rejectedtheconcurrent condition pursuant to which Bresee'srepetitive proffers were made. These proffers were refusedsolely because of Ralph Bresee's concurrent declarationthat he would not sign Respondent Union'smembershipapplication form, since it contained a formal"pledge" withrespect to which he could not, conscientiously,subscribe.Respondent Union's representatives clearly consideredsigned application forms a standard prerequisite forpersons seeking contractually required"membership"therein.And DavidBresee,so the record shows, had likewisediscussed, with RespondentUnion's representatives wheth-er he could "keep a job" within Respondent Union'sjurisdiction by paying merely his initiation fee and dues,without being required concurrently to. pay his $300Colorado fine.When he first raised the question,FinancialSecretary Bohanan had responded negatively; Regnier,during his initial September 27 jobsite conversation withDavid Bresee, merely had promised that he would see whatcould be done.In this connection, the present record contains DavidBresee's testimony-not previously mentioned within thisDecision-that, shortly following his September20 visit toRespondent Company's Bellevue project, he had tele-phoned Financial Secretary Bohanan at RespondentUnion's hall. Bresee's credible recollections regarding theirconversation-which Bohanan's limited rebuttal testimonydid not, within my view, persuasively controvert-read asfollows:I told him my name, unnecessarily reminded him that Iam the chap that his union was getting off jobs becauseof a $300 fine that was levied against me in Colorado,and I told him that I had a job in his jurisdiction andwanted to know if there is any way short of paying that$300 fine that I would be allowed to, work on this job.... He told me that Carpenters Unions' rules forcedhim to collectthe $300 fine beforehe could accept newinitiationand dues fromme ...I think he asked if I hadgone to the District Council to see about getting thefine lowered. And he assured me that there was no waythat I could work in his jurisdiction without paying my$300 fine. [Emphasis supplied.]Subsequently,during Business,RepresentativeRegnier'sSeptember Z7 visit to Respondent Company's jobsite,previously noted, David Bresee mentioned his $300 fine;reported that Financial Secretary Bohanan had beenasked, during their prior telephone conversation, whetherhe (DavidBresee)would be able to keep a job withinRespondent Union's jurisdiction without paying the fine;and 'declared that he had "tried" paying his dues andinitiation fee, but that Bohanan had said he'couldn't.Further,Bresee told Respondent Union's business repre-sentative, so I find,that this Board'sRegional Officepersonnel had told him Respondent Union could collectthe $300 fine through civil court proceedings, but that hisemployment could not be conditioned on the fine's R-M FRAMERS, INC.45payment; he declared that NLRB personnel had told himhe was required merely to tender initiation fees and dues.(Regnier's testimony regarding his September 27 conversa-tion with David Bresee, previously noted, compasses nocomparably detailed recital with respect thereto. However,his recollection of their talk, so far as it goes, was notinconsistentwithDavid Bresee's testimony.Bresee'srecital, within my view, merits credence.) When confrontedwith David Bresee's plea, Business Representative Regnierdid not, so I find, reiterate Bohanan's reported dictum.Neither, however, did he propound a contrary view; DavidBreseewas merely told, so I have found, that RespondentUnion's business representative "would see what he coulddo" thereafter.When Regnier next met with the Bresee brothers, Davidwas told that Respondent Union would possibly take amonthly $8 permit fee, pending his resort to certaininternal union procedures directed toward the reduction orremissionof his fine. Thereby, any further discussion withrespect to David Bresee's possible payment of RespondentUnion's current initiation fee and dues was, necessarily,cut short; whether he could do so, without being requiredto pay his fine concurrently, became a secondary question.Bresee's firsttentativeproffer in that respect-whichFinancial Secretary Bohanan had previously refused toconsider-was never, so the record shows, specificallyreiterated.Upon this record, I conclude and find thatDavidBresee, like his brother, had declared his willingnessto tender Respondent Union's required initiation fee anddues, but that Financial Secretary Bohanan's threshholdrefusal to consider their receipt, without a concurrentremittance covering his $300 fine had forestalled anyformal tender.Both Ralph and David Bresee, so I find, had taken thecourse which they considered themselves legally requiredto take; their proposals with respect to paying initiationfeesand dues had, however, been rebuffed.Since the lawwill not require the performance of futile acts, the Breseebrothers cannot be faulted, within my view, for theirsubsequent failure to proceed with formal tenders preciselycomputed. SeeInternational Brotherhood of Pulp, Sulphiteand Paper Mill Workers, Local No. 350, AFL-CIO (St.RegisPaperCompany), ,187NLRB 824, 826;UnitedBrotherhood of Carpenters andJoiners of America, Millmen'sLocal 824 (Brunswick-Balke-CallendarCompany),115NLRB 518, 520, footnote 2, in this connection.Under Section 8(b)(2), labor organizations commit astatutorily defined unfair labor practice when they cause,or attempt to cause, concerned employers to discriminateagainst employees:...with respect to whom membership in suchorganization has been denied or terminated onsomeground otherthan his', failure to tender the periodic duesand the initiation fees uniformly required as a condi-tion of acquiring or retaining membership. [Emphasissupplied.]Upon this record, there can be no doubt that RespondentUnion's representatives denied Ralph and David Breseemembership status on separate grounds "other" than theirpurported failure to tender periodic dues and initiation feesuniformly required; I so find.More particularly, with respect to Ralph Bresee, bothBusiness Representative Regnier and Respondent Union'sfinancial secretary, so I have found, effectively barredformal proffers of payment because he would not sign amembership application form.While the relevant collec-tive-bargaining contract,with respect to which bothRespondent Union and Respondent Company were privy,did condition employment on a worker's becoming andremaining a union member,the statute and well-settleddecisional doctrine teach us that compliance,with such acontractual provision requires nothing-more than thetender of periodic dues and initiation fees uniformlyrequired.Union Starch and Refining Company,87 NLRB779, enfd. 186 F.2d 1008 (C.A. 7, 1951). This case standsfor the general proposition that, while contracts whichrequiremembership as a condition of employment arelawful under Section 8(a)(3)'s proviso,and while unionsmay haveother requirements for membership togetherwith the payment of dues and initiation fees, they cannotlawfully compel a worker's discharge, pursuant to suchcontractualunion-securityprovisions,because of hisfailureor refusal to comply with these supplementaryrequirements. Consistently, this Board has specifically heldwith judicial concurrence that, where a union rejects aproffer to pay initiation fees and dues because the workerconcerned will not sign a membership application andthereafter demands his discharge,that demand will beconsidered unlawful, within the meaning of Section 8(b)(2)of the statute,so long as the worker concerned hastendered the required dues and initiation fees. SeeLocalUnionNo. 749,International Brotherhood of Boilermakers,IronShipBuilders,Blacksmiths,Forgers& Helpers,AFL-CIO (California Blowpipe & Steel Co., Inc.), 192NLRB 502,enfd.466 F.2d 343 (C.A.D.C., 1972); ZoeChemical Co., Inc.,160 NLRB 1001, 1022-23, 1031,in thisconnection.This Board'sUnion Starchrule has indeed been sanc-tioned within a variety of factual contexts by virtuallyevery circuit court of appeals; the Supreme Court hasmentioned it approvingly.See N.L.R.B.v. General MotorsCorporation,373 U.S. 734, 742, 743 (1963). Therein, theCourtstated,quite unambiguously, that:Itispermissible to condition employment uponmembership,but membership,insofar as it has signifi-cance to employment rights, may in turn be condi-tioned only upon payment of fees and dues."Member-ship"as a condition of employment is whittled down toits financial core . . . . If an employee in a union shopunit refuses to respect any union-imposed obligationsother than the duty to pay dues and fees, andmembership in the union is therefore denied orterminated,the condition of "membership" for §8(a)(3)purposes is nevertheless satisfied and theemployee may not be discharged for nonmembershipeven though he is not a formal member.Within his brief,Respondent'scounsel suggests thatneither Bresee brother tendered his union fees in goodfaith;Ralph Bresee particularly, so counsel suggests, neverreally objected to signing Respondent Union'smembershipapplicationform for reasons of conscienceor philosophy.Rather, counsel contends,Ralph and David Bresee were 46DECISIONSOF NATIONAL LABORRELATIONS BOARDsimply trying to avoid the normal contractual responsibili-tieswhich regular employees have been required to satisfy;theywanted the privilege of working without beingrequired to observe a congery of contractually sanctionedunion conditions. We are not, however, concerned hereinwith the Bresee brothers' good or bad faith;' when aworker's statutorily validated right to be protected fromdischarge for nonmembership withina union ischallenged,his particular motive for eschewing particular "member-ship" requirements which the union may have set cannotbe considered relevant.A worker's decision to shun voluntary full membership,while seeking to satisfy a union's compulsory membershiprequirement by the payment of initiation fees and duesmerely, may be seen as rational, regardless of his statedreasons, when the Supreme Court's decision inN.L.R.B. v.Allis-ChalmersManufacturing Co.,388 U.S. 175 (1967), isconsidered.When a worker signs a membership applica-tion blank wherein he agrees to be bound by union rules,he is subjecting himself to possible subsequent disciplineand fines which could not be imposed on those who merelypay the initiation fee and dues which the statute permits aunion to charge in coninection^ with its effectuation ofcontractual union-security provisions. The statute does notrequireworkers to sign commitments which impose onthem obligations other than the duty to pay initiation feesand dues.Whether or not RalphBresee'spurported scruples withrespect to subscribing a Carpenter's Union pledge mightarguably be considered sham, therefore, his legal right tolimit his relationship with Respondent Union, by whittlingthat relationship down to its financial core, cannot begainsaid.Accordingly, I find that Respondent Union'srepresentatives, when they caused RalphBresee'stermina-tion for the reason herein found, violated Section 8(b)(2)and (1)(A) of the statute.With respect to David Bresee, the present record clearlydictates a similar conclusion. His failure to acquire thatdegree of putative "membership" status within RespondentUnion, which the statute permits labor organizations torequire, followed by his consequent separation fromRespondent Company's payroll, plainly resulted from hisfailure to pay a previously levied fine. Respondent Uniondoes not herein contend-nor can it properly be found-that such fines are compassed within the terms "periodicdues" or "initiation fees" found within Section 8(b)(2)'sproscriptive language.BusinessRepresentativeRegnierand Financial Secretary Bohanan may well have believed,conscientiously, that their parent body's constitution andbylaws mandated their demand for the concurrent pay-ment of=outstanding fines when initiation fee, and duespayments are tendered. If ' so, they weremistaken.Whatever latitude Respondent Union may be permitted,under the statute, with respect to regulating its -internalconcerns, that organization's representatives could notlawfully require David Bresee's discharge because of hisrefusal to pay the fine previously levied against him, or anypart of it. SeeInternational Longshoremen's and Warehouse-men'sUnion Local 17, International Longshoremen's andWarehousemen's Union,172 NLRB 2016, 2017, 2018;Penand Pencil Workers Union, Local 19593, AFL (Parker PenCompany),91NLRB 883, 886-887, in this connection. Iconclude and find, accordingly, that Bresee was deniedmembership with Respondent Union onsome groundother than his failure to tender the periodic dues andinitiation fees which Respondent Union normally requiresas a condition of acquiring or retaining membershiptherein.3.RespondentCompany'sdecision to discontinuethe employment of the Bresee brothersa.The temporary layoffsOn September 29, so the record shows, RespondentCompany's secretary-treasurerdirected Ralph and DavidBresee to, suspend work for the day because he foresaw apossible project visit by Respondent Union's representa-tive, and did not wishthe Breseebrothers discovered. onRespondent Company's Bellevue project while he (Rood)was not, likewise, present. Clearly, Respondent Company'ssecretary-treasurerwas then cognizant that Ralph andDavid Bresee had not yet reached a satisfactory accommo-dationwithBusinessRepresentativeRegnier regardingtheirmembership fees. When he directed their temporarylayoff,therefore, solely to forestall a possible 'unionconfrontation, which he did not expect to be present toameliorate, Secretary-Treasurer Rood was discriminatingwith regard to their employment tenure for statutorilyimpermissiblereasons;I so find.Similar conclusions, however, cannot be consideredwarranted,withinmy view, with regard totheBreseebrothers' October 6 and October 9 layoffs.With respect to Friday, October 6, the record showsmerely that Secretary-Treasurer Rood was still urging bothbrothers to "get straight" with Respondent Union. GeneralCounsel has produced no reliable, probative, and substan-tialevidence, however, that Respondent Company hadwork available for them that day. Thus, despite Rood'sdeclaration that "if he didn't hear from the union beforeMonday" there would be work forthe Breseesthen, nodetermination can be considered warranted that Ralph andDavidBresee weredenied Friday work because they werenot union members, or because they had not gotten"straightened out" with thatorganization.On October 9, when the Bresees reported for work, theyfound the concrete foundation of Respondent Company'snext projected building newly poured and not completelydry. And, when they queried Rood with respect to whetherthey should proceed with framing work for the building'soutside walls, the latter declared that he would have hisregular hourly paid crew frame the buildingin question,and that he would have theBreseesframe the next one.(Concurrently, so the record shows, he, did remind bothbrothers once more to "get straight" with RespondentUnion herein, declaring that he "had a lot of work" forthem if they did so.) With matters in this posture, GeneralCounsel's presentation, within my view, certainly providessome ground for suspicion that Respondent Company'ssecretary-treasurer did refrain from giving Ralph andDavid Bresee October 9 work assignments because of theirunresolved union membershipstatus.The record, however,cannot be found to demonstrate preponderantly that R -M FRAMERS,INC.47Rood's decision to postpone further work for the Breseesderived from statutorily proscribed considerations. Itsuggests with equal force that strong possibility that theirwork that day would have suffered a, delayed start, andthat Rood's consequent decision to have his hourly ratedcrew perform whatever, work could be done may havederived, from business considerations.With respect to theBresee brothers'October 9 layoff, therefore,GeneralCounsel has, within my view, failed to sustain his burdenof proof.b.Respondent Company's October 11 decision towithhold further workThe testimonial and documentary record herein, cappedby Secretary-TreasurerRood's concession within hisOctober 13 letter to this Board's Regional Office, previous-ly noted, fully warrants a determination, which I make,thatRalph and David Bresee were terminated and/ordenied further work on Respondent Company's Bellevueproject, on October 11, 1972, and thereafter, because oftheir refusal to acquire union membership on RespondentUnion's terms.Further, that record shows clearly that RespondentCompany's secretary-treasurer was fully aware-both Breseebrothers were being denied their contractually mandatedunion membership for reasons other than their failure totender initiation fees and dues. Within his brief, GeneralCounsel notes, cogently and correctly, that:Rood had full knowledge of the Bresees' attemptedtender of dues and initiation fees from [their] conversa-tion at the car with Regnier on October 5. Rood alsoknew of Regnier's refusal to take Ralph's moneywithout the signing of an application and the refusal totakeDavid'smoney without payment of the fine.The record shows, likewise, that Respondent Company'ssecretary-treasurer was subsequently fully advised, beforethe Bresee brothers' October 11 departure from Respon-dent Company's project, regarding their prior efforts to do"everything [they] could" towards reaching some accom-modation with Respondent Union's representatives.With matters in this posture, I conclude and find thatSecretary-Treasurer Rood, when he decided to terminateand/or withhold further work from Ralph and DavidBresee, had "reasonable grounds for believing that [union]membership was denied. .. [them] . . . for reasons otherthan [their] failure . . . to tender the periodic dues and theinitiation fees uniformly required" consistent with Section8(a)(3)'s second proviso. Accordingly, when the Breseebrothers were terminated and/or denied further work, forreasonspreviously set forth herein, theRespondentCompany discriminated against them in violation ofSection 8(a)(3) and (1) of the statute; I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Company and RespondentUnion set forth in section III, above, since they occurred inconnection with Respondent Company's business opera-tions described in section I, above, had, and continue tohave, a close, intimate, and substantial relation to trade,traffic, and commerce among the several States. Absentcorrection, such, conduct would tend to lead to labordisputes,burdening and obstructing commerce and the freeflow of commerce.THE REMEDYSince I have found that Respondents did engage andcontinue to engage in unfair labor. practices, I shallrecommend that they be orderedto cease and desisttherefrom, and to takecertain affirmativeaction, includingthe posting of appropriatenotices, designedto effectuatethe policies of the Act, as amended.Specifically, I shall recommend that Respondent Com-pany be ordered to offer Ralph and David Breseeimmediate and full reinstatement to their former positionsor, should those positionsno longer exist, to substantiallyequivalent positions without prejudice to their seniority orother rights and privileges. Further, I shall recommend thatRespondent Union be ordered to send a written notice toRespondent Company, with copies to Ralph and DavidBresee,stating that it has, no objection to their reinstate-ment and continued employment.Respondent Company and Respondent Union shouldfurther be required, jointly and severally, to make Ralphand David Bresee whole for any pay losses which they mayhave suffered because of the discrimination practicedagainst them.So far asRespondent Company is con-cerned, separately, Ralph and DavidBreseeshould be paidsums of money equal to that which each normally wouldhave earned on September 29, 1972, when they weretemporarily laid off for statutorily proscribedreasons. Sofar as Respondent Union and Respondent Company areconcerned, jointly and severally, Ralph and David Breseeshould be paidsumsequal to that which each normallywould have earned between October 11, 1972, whenRespondent Company discriminatorily failed or refused tocontinue or renew their employment, and the date ofRespondent Company's offer ofreinstatement,less theirrespectivenet earningsduring the period designated. Theirbackpay should be computed by calendar quarters,pursuant to the formula which the Board now uses. F. W.Woolworth, Company,90NLRB 289, 291-294. Interestthereon should likewise be paid, computed at 6 percent peryear. SeeIsis Plumbing & Heating Co.,138 NLRB 716, inthis,connection.CONCLUSIONS OF LAWIn the light of the foregoing findings of fact, and uponthe entire record ' in this case, I make the followingconclusions of law:1.Respondent Company, R -M Framers, Inc., ' is anemployer within the meaning of Section 2(2) 'of the Act,engaged in commerce and business activities which affectcommerce within the meaning of Section 2(6) and (7) ofthe Act, as amended.2.Respondent Union, United Brotherhood of Carpen-tersand Joiners of America, Local Union No. 1797,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act, as amended, which admitsemployees of Respondent Company to membership. 48DECISIONS OF NATIONALLABOR RELATIONS BOARD3.When it attempted to cause and did cause Respon-dent Company to suspend, terminate, and/or deny furtheremployment to both-Ralph and DavidBresee,because oftheir purported failure or refusal to seek or acquire unionmembership status, Respondent Union engaged, and hascontinued to engage, in unfair labor practices within themeaning of Section 8(b) and (2) of the Act, as amended.4.When it temporarily laid off Ralph and DavidBreseebecause they were not members of RespondentUnion, or had not "straightened out" their status with thatorganization, and when it thereafter terminated or with-held further employment from both these employees,pursuant to Respondent Union's demand or requestbottomed upon their purported failure or refusal to seek oracquire union membership `status,with knowledge thatboth complainants herein had tendered their contractuallyrequired, initiation fees and periodic dues, RespondentCompany discriminated against them with regard to theirhireand tenure of employment to encourage unionmembership; thereby Respondent Company engaged in,and continues to engage in, unfair labor practices withinthemeaning of Section 8(a)(3) of the statute. Likewise,through its course of conduct described herein, Respon-dent Company has interfered with, restrained, and coercedemployees with respect to their exercise of rights statutorilyguaranteed; thereby, Respondent Company has engagedin,and continues to engage in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act, asamended.5.The unfair labor practices herein found are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act, as amended.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER1A.Respondent Company, R-M Framers, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)The encouragement of membership in RespondentUnion, United Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 1797, AFL-CIO, through thesuspension, termination, or denial of further employmentfor Ralph and David Bresee, or any other employees, orthrough discrimination against employees, in any othermanner, with regard to their hire or tenure of employmentor any term or condition of their employment, except tothe extent which Section 8(a)(3) of the Act, as amended,permits.(b) Interference with, restraint, or coercion of employees,in any like or related manner, with respect to their exerciseof rightswhich Section 7 of the Act, as amended,guarantees.IIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2.Take the following affirmative action, which willeffectuate the policies of the Act, as amended:(a)OfferRalph T. Bresee and David H.Breseeimmediate and full reinstatement to their former-positionsor, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and, jointly and severally, withRespondent Union herein make these complainants wholefor any loss of pay which they may have suffered by reasonof the discrimination practicedagainst them,in the mannerset forth within the remedy section of this Decision.(b) Preserve, and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrelevant and necessary to reach a determination withrespect to the amounts of backpay due Ralph and DavidBresee pursuant to this Order.(c) Post within its Bellevue, Washington, jobsite, and/orwithin any different jobsite where Respondent Company'spersonnel may currently be working, copies of the attachednotice marked "Appendix A.'12 Copies of the notice, onforms provided by the Regional Director for Region 19,shall be posted immediately upon their receipt, after beingduly signed by Respondent Company's representative.When posted, they shall remain posted, for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Companyto insure that these notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region' 19, within 20days from the date of this Order, what steps RespondentCompany has taken to comply herewith.B.Respondent Union, United Brotherhood of Carpen-tersand Joiners of America, Local Union No. 1797,AFL-CIO, its officers, representatives, and agents, shall:1.Cease and desist from:(a) Causing, or attempting to cause R-M Framers, Inc. todiscriminate against employees with respect to their hire ortenure of 'employment, by suspending,terminating, orwithholding further employment from Ralph and DavidBresee; or causing or attempting to cause RespondentCompany to discriminate against employees, in any othermanner, with regard to their hire or tenure of employmentor any term or condition of employment, except to theextentwhich Section 8(a)(3) of the Act, as amended,permits.(b)Restraining or coercing employees, in any like orrelatedmanner, with respect to their exercise of rightswhich Section 7 of the Act, as amended, guarantees.2.Take the following affirmative action, which willeffectuate the policies of the Act, as amended:(a)Make Ralph T. Bresee, and David H. Bresee whole,jointly and severally, with Respondent Company herein forany losses of pay which they may have suffered by reason2In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " R -M FRAMERS, INC.49of the discrimination practiced against them, in the mannerset forth within the remedy section of this Decision.(b) Send a written notice to Respondent Company, withcopies dispatched to Ralph and David Bresee likewise,stating that it has no objection to their current employmentby Respondent Company, and will not oppose theirreinstatement.(c) Post at its business office and meeting hall in Renton,Washington, copies of the attached notice marked "Ap-pendix B."3 Copies of the notice, on forms to be furnishedby the Regional Director of Region 19, shall be postedimmediately upon their receipt, after being duly signed byRespondent Union's duly authorized representative. Whenposted, they should remain posted for 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Mail copies of Respondent Union's notice to theRegional Director for Region 19, after such copies havebeen signed as required herein, for posting by RespondentCompany, should it be willing, within its Bellevue,Washington, jobsite, and/or within any different jobsitewhere Respondent Company's personnel may currently berendering services.(e)Notify the Regional Director for Region 19, within 20days from the date of this Order, what steps RespondentUnion has taken to comply herewith.3 See hi.2, supraAPPENDIX ANOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing,during which all parties were given anopportunityto present evidence and argument, it has beendeterminedthatwe violated the law by committing anunfair labor practice.In order to remedy such conduct, weare being required to post this notice. We intend to complywith this requirement,and to abide by -the followingcommitments:WE WILL NOTencourage membership in UnitedBrotherhood of Carpenters and Joiners of America,Local 1797, AFL-CIO, throughthe suspension,termi-nation, or denial of further employment for RalphBresee andDavidBresee,or any other employees, orthrough discrimination against employees, in any othermanner, with regard to their hire or employmenttenure, or any term or condition of employment,exceptto the extent which Section 8(a)(3) of the NationalLaborRelations Act, as amended,permits.WE WILL NOTinterferewith,restrain, or coerceemployees,in any like or related manner, with respectto their exercise of right which Section 7 of theNational LaborRelations Act guarantees.WE WILL offerRalph Bresee and David Breseeimmediate and full reinstatement to their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges.WE WILL separately, and jointly with Local 1797 ofthe Carpenters Union, make RalphBresee and DavidBreseewhole for any loss of pay which they may havesuffered by reason ofthe discriminationpracticedagainst them.R-M FRAMERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Republic Building, 10thFloor, 1511 Third Avenue, Seattle, Washington 98101,Telephone 206-442-4532.APPENDIX BNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law bycommitting anunfair labor practice. In order to remedy such conduct, weare being required to post this notice. We intend to complywith this requirement, and to abide by the followingcommitment:WE WILL NOT, cause, or attempt to cause, R-MFramers, Inc., to discriminate against employees withrespect to their hire or employment tenure, bysuspending, terminating,or withholding further em-ployment from Ralph Bresee and David Bresee, or inany other manner,except to the extent which Section8(a)(3)of the National Labor Relations Act, asamended,permits. This means that we will not requestthe discharge of any employee who is covered by aunion-shop agreement for any reason other than thefailure of such employee to tender the payment of hisinitiation fee or periodic dues.WE WILL NOTrestrain or coerce employees of R-MFramers, Inc., in any like or related manner, withrespect to their exercise of rights which Section 7 of theNational Labor Relations Act guarantees.WE WILL notify R-M Framers, Inc., in writing thatwe withdraw our requests for the termination of RalphBreseeand David Bresee, and we will notify each ofsaid employees in writing that we have withdrawn ourrequest for the termination or suspension of theiremployment.WE wILL, jointly and severally, with R -M Framers,Inc.,make whole Ralph Bresee and David Bresee for 50DECISIONSOF NATIONALLABOR RELATIONS BOARDany paylosseswhich theymay have suffered by reasonThisis an official notice and mustnot be defaced byof thediscrimination practiced against them.anyone.Thisnotice must remain posted for 60 consecutive daysUNITED BROTHERHOOD OFfrom the date of posting and must not be altered, defaced,CARPENTERS AND JOINERSor coveredby any othermaterial.Any questions concern-OF AMERICA, LocAL UNIONing this notice or compliance with its provisions may beNo. 1797, AFL-CIOdirectedto the Board'sOffice,Republic Building, 10th(Labor Organization)Floor,1511Third -Avenue,Seattle,Washington 98101,Telephone 206-442-4532.DatedBy(Representative)(Title)